IN THE MATTER OF THE PETITION                                                          *      IN THE
FOR REINSTATEMENT OF
MARY THERESA KEATING                                                                   *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                       *      OF MARYLAND

                                                                                       *      Misc. Docket AG No. 59

                                                                                       *      September Term, 2021

                                                                                   ORDER

                   Upon consideration of the Verified Petition of Mary Theresa Keating for

Reinstatement to the Maryland Bar and Bar Counsel’s Consent to Petition for

Reinstatement, filed in the above-captioned case, it is this 25th day of February, 2022,


                   ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                   ORDERED, that Mary Theresa Keating is reinstated as a member of the Bar of

Maryland; and it is further


                   ORDERED, that the Clerk of the Court shall replace the name Mary Theresa

Keating upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).


                                                                                     /s/ Joseph M. Getty
 Pursuant to Maryland Uniform Electronic Legal
                                                                                          Chief Judge
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                        2022-02-25
                        11:45-05:00



Suzanne C. Johnson, Clerk